Citation Nr: 0116302	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $27,974.98, plus interest and 
administrative charges.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from March 1980 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee), which denied waiver 
of collection of a loan guaranty indebtedness in the amount 
of $27,974.98, plus interest and administrative costs.

The Board notes that the veteran does not dispute the 
validity of the debt at issue in this case, nor does she 
argue that such debt was incurred as a result of VA 
administrative error.  In view of the foregoing, and because 
the Board is satisfied that the debt at issue here was 
properly created, the question of validity of the debt need 
not be examined further.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); VA O.G.C. Prec. Op. No. 6-98 (April 24, 
1998) (published in 63 Fed. Reg. 31,264 (1998)).


FINDINGS OF FACT

1.  A default on the veteran's VA guaranteed loan 
necessitated a foreclosure sale of the subject property used 
as security for the loan, thereby resulting in the creation 
of a loan guaranty indebtedness in the amount of $27,974.98.

2.  The veteran's loan guaranty indebtedness did not result 
from fraud, misrepresentation, or bad faith.



CONCLUSIONS OF LAW

1.  After default by the veteran in payment of the VA 
guaranteed loan, there was a loss of the property that served 
as security for that loan.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.964(a) (2000)

2.  Waiver of recovery of the loan guaranty indebtedness in 
the amount of $27,974.98, plus interest and administrative 
charges, is not precluded because of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.964(a)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Under the VCAA, VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  In addition, VA has 
a duty to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, the Board concludes that VA's duties to the 
veteran under the VCAA have been fulfilled to the extent 
necessary to issue this decision.  The Board finds that she 
was provided adequate notice as to the evidence needed to 
substantiate her claim in the December 1999 waiver decision, 
at her April 2000 personal hearing, and in the June 2000 
Statement of the Case.  The RO also supplied the veteran with 
the substance of the applicable regulations in the June 2000 
Statement of the Case.  Thus, the Board concludes that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
adequately developed, and that all evidence necessary for 
equitable resolution of the issue at hand has been obtained.  
The RO has obtained the veteran's loan guaranty folder.  In 
addition, she has been afforded a personal hearing at the RO.  
Further, the Board is aware of no additional relevant 
evidence that is available, nor has she identified any 
unobtained evidence that might be pertinent to the issue 
currently before the Board.  Thus, the Board finds that no 
further assistance to the veteran is necessary, prior to 
reaching a decision in this case.  

I.  Factual Background

A review of the record shows that in July 1993, the veteran 
and her spouse refinanced the mortgage on their home in 
Sacramento with a $113,700 loan guaranteed in part by VA.

In September 1996, the veteran and her spouse purchased 
another home, taking out a mortgage in the amount of 
$153,470.  Of record is a September 1996 Uniform Residential 
Loan Application on which the veteran indicated that she and 
her spouse were currently employed.  The application lists 
liabilities including a mortgage on their Sacramento property 
in the amount of $110,679.  On the application, the veteran 
and her spouse indicated that they expected to receive $650 
in monthly income from rental of the Sacramento property.  
Also of record is an October 1996 rental agreement signed by 
the veteran's sister-in-law agreeing to pay $700 monthly for 
rent on the Sacramento property.

In November 1996, the veteran and her spouse stopped making 
payments on the mortgage on their Sacramento property.  The 
loan went into default effective December 1, 1996.

In May 1997, the veteran contacted the lender holding the 
note on the Sacramento property and requested a compromise 
sale, indicating that she and her spouse were unable to pay 
the full amount due on their future monthly mortgage loan 
payments or their existing mortgage loan delinquency.  They 
described their current financial situation in a Financial 
Analysis form on which they indicated that that their 
combined monthly net income was $3356 and that their monthly 
expenses totaled approximately $3727.  

In a June 1997 letter, the veteran explained that in 
September 1996, she and her spouse had purchased another 
house out of the Sacramento area.  She indicated that they 
had hoped to rent their Sacramento property to her spouse's 
sister who planned to move to California; unfortunately, her 
sister-in-law was unable to find employment in the area and 
did not rent the property.  The veteran claimed that she and 
her spouse were unable to rent the Sacramento property to 
another person, as it needed repairs such as new carpet and 
paint, which they were unable to afford.  She further 
indicated that even if they could afford to make the needed 
repairs, they would be unable to charge enough rent to meet 
their mortgage payment.  She also indicated that her husband 
was facing the loss of his job due to the closure of 
McClellan Air Force Base where he was currently employed.  
She also indicated that she was a radiology technician and 
that demand in that field had been on a steady decline; she 
claimed that she was only able to find "on call" positions 
which did not provide full-time work.  She stated that she 
planned to obtain further education to ensure a more stable 
career field, but that that would "take more time."  

The lender contacted VA in August 1997 regarding the 
veteran's request for a compromise sale.  In August 1997, VA 
denied the veteran's request, finding that the loan on the 
Sacramento property was not insoluble.  

Thereafter, foreclosure proceedings were initiated.  In 
February 1998, the lender purchased the Sacramento property 
at a foreclosure sale for $60,522.  The lender then made a 
claim against VA for the amount of its loan guaranty and VA 
paid this valid claim.  This is the basis of the $27,974.98 
loan guaranty indebtedness presently charged to the veteran.

In November 1999, the veteran requested waiver of the loan 
guaranty indebtedness.  In support of her request, she 
explained that in 1996, she and her spouse had been facing 
uncertainty in their jobs, due to the closing of McClellan 
Air Force Base and the downsizing of area medical offices and 
hospitals.  She stated that Amador County was experiencing 
growth at that time and her real estate agent advised her and 
her spouse to buy a house there while they were both still 
employed.  The veteran indicated that she and her husband had 
"a few good leads for employment" in their respective 
professions and purchased the house in Amador County.  She 
indicated that they had arranged for her spouse's sister to 
rent their Sacramento property.  Unfortunately, she indicated 
that her sister-in-law was unable to secure employment in the 
area and did not rent the Sacramento property.  She also 
indicated that no employment came through for her and her 
spouse.  She stated that at the time of the default, she and 
her spouse were supporting two mortgage payments on one 
salary, that of her husband.  With respect to her current 
financial situation, she indicated that although she had been 
employed full time since January 1998 and expected her 
employment to remain stable, she indicated that her husband's 
employment situation remained unstable in light of the 
pending closure of McClellan Air Force Base.

In support of her waiver request, the veteran also submitted 
a Financial Status Report on which she indicated that their 
monthly net income was approximately $4,770 and that their 
total monthly expenses were $3873.  She indicated that she 
could pay $500 monthly toward her loan guaranty debt to VA.  

In a December 1999 decision, the Committee denied the 
veteran's request for a waiver, finding that she had 
committed bad faith in creating the debt at issue in this 
case.  

The veteran appealed the RO's determination and in April 
2000, she and her spouse testified at a hearing at the RO.  
They again explained that in 1996, they had been facing an 
uncertain future with respect to their jobs in Sacramento, so 
they investigated the possibility of moving to Amador County, 
which was reportedly experiencing growth.  The veteran 
claimed that they then contacted a realtor and explained 
their job situation, indicated that they were thinking of 
relocating, and that her husband's sister planned to rent 
their Sacramento house.  She stated that the realtor advised 
them to buy another house in Amador County immediately.  The 
realtor explained that everything would be taken care of as 
they would either have a tenant for the Sacramento house or 
they could put it up for a short sale.  The veteran claimed 
that the realtor advised them that if the bank accepted a 
short sale, "they would just accept whatever money was paid 
for the house as full payment."  She claimed that the 
realtor did not explain that VA would have to pay the lender 
the difference between the amount of the note and the amount 
of the sale and that they were required to indemnify VA for 
that amount.  

II.  Law and Regulations

Applicable law and regulations authorize a waiver of a loan 
guaranty indebtedness from a veteran where all of the 
following factors are found to exist:  (1) After default, 
there was a loss of the property which constituted security 
for the loan, (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver; and (3) 
collection of the indebtedness would be against equity and 
good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964(a); see also Kaplan v. Brown, 9 Vet. App. 116 (1996).  

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.956(b)(2).  

III.  Analysis

As set forth above, the Committee has denied the veteran's 
request for a waiver as a matter of law based on a finding of 
bad faith.  The term "bad faith" has been clarified by the 
United States Court of Appeals for Veterans Claims (Court) as 
involving "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense."  Richards v. Brown, 9 
Vet. App. 255, 257 (1996).  The Court made it clear that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.  A mere negligent failure to fulfill a duty or 
contractual obligation is not an appropriate basis for a bad 
faith determination.  Richards, 9 Vet. App. at 257.

After reviewing the facts of this case, the Board is unable 
to find that there was the necessary intent on the veteran's 
part to take unfair advantage.  The Committee has cited 
several factors in determining that the veteran exhibited bad 
faith in the creation of the loan guaranty indebtedness at 
issue here.  For example, the Committee noted that the 
veteran's actions in purchasing a new home and quitting her 
part time employment to pursue training opportunities in 1996 
reflected a "disregard for [her] obligations under the 
mortgage contract and a lack of concern for [her] liability 
to the Government as guarantor of this loan."  The RO has 
also noted that because the veteran and her spouse had 
previously bought and sold real estate, they should have been 
aware of the consequences if they failed to make payments on 
their loans.  

Even assuming that all of the foregoing is true, the Board 
notes that a failure to fulfill a duty or contractual 
obligation, in and of itself, is not an appropriate basis for 
a bad faith determination.  Richards, 9 Vet. App. at 257.  In 
this case, it is beyond question that the veteran and her 
spouse exhibited spectacularly bad financial judgment which 
led to the indebtedness at issue here.  However, the Board is 
unable to find, based on the evidence of record, that the 
veteran had intent to seek an unfair advantage in this case.  

The record in this case does not establish such an intent, 
and accordingly, the evidence is insufficient to establish 
the elements of fraud, misrepresentation or bad faith.  The 
Board is not finding that the veteran does not bear the 
burden of fault in the creation of this debt; however, her 
actions do not rise to the high level of fraud, 
misrepresentation or bad faith when taken in the context of 
her credible contentions.

Inasmuch as VA has not met its burden of proof to establish 
fraud, misrepresentation or bad faith, waiver of recovery of 
the loan guaranty indebtedness in the amount of $27,974.98, 
plus interest and administrative charges, is not precluded by 
law.


ORDER

The loan guaranty indebtedness in the amount of $27,974.98, 
plus interest and administrative charges, was not created as 
a result of fraud, misrepresentation, or bad faith; the 
appeal is granted to this extent only.


REMAND

As set forth above, the Board has determined that the 
veteran's loan guaranty indebtedness did not result from 
fraud, misrepresentation, or bad faith.  In that regard, it 
appears that the veteran may have paid a funding fee into the 
Guaranty and Indemnity Fund in connection with obtaining her 
July 1993 VA guaranteed mortgage.  

Under 38 U.S.C.A. § 3703(e)(1), an individual who pays such a 
fee with respect to a housing loan guaranteed or insured by 
VA and closed after December 31, 1989, shall have no 
liability to VA with respect to the loan for any loss 
resulting from any default of such individual except in the 
case of fraud, misrepresentation, or bad faith by such 
individual in obtaining the loan or in connection with the 
loan default.  Thus, the RO should consider whether, if such 
fee was paid, the veteran has further liability to VA with 
respect to the loan guaranty debt at issue in this case.  

If the RO determines that the provisions of section 3703 are 
not for application, the Committee must then consider whether 
the veteran's waiver claim can be granted under the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302(b); 38 C.F.R. § 1.964(a).  In this case, the application 
of each of the elements of the standard of equity and good 
conscience was not previously addressed by the Committee.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to 
properly consider the elements of the standard of equity and 
good conscience, the veteran should be provided an 
opportunity to submit evidence and argument in that regard, 
to include the submission of a complete and current financial 
status report.

Thus, this matter is remanded for the following:

1.  In light of the Board's decision that 
the veteran's loan guaranty indebtedness 
was not created as a result of fraud, 
misrepresentation, or bad faith, the RO 
should consider whether the veteran has 
liability to VA for the loss resulting 
from her default of that loan.  See 
38 U.S.C.A. § 3703(e)(1), 

2.  If the above determination is 
negative, the veteran should be provided 
an opportunity to submit a current 
Financial Status Report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  After undertaking any additional 
development of the evidence deemed 
necessary, the Committee should then 
review the record and determine whether 
the veteran's waiver claim can be granted 
under the principles of equity and good 
conscience. 

If the veteran's waiver claim remains denied, she and her 
representative should be furnished with an appropriate 
Supplemental Statement of the Case and be afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

